Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  131546(68)(69)                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  HASTINGS MUTUAL INSURANCE COMPANY,
           Plaintiff-Appellant/
           Cross-Appellee,
                                                                   SC: 131546
  v                                                                COA: 265621
                                                                   Oakland CC: 04-056508-CK
  MOSHER, DOLAN, CATALDO & KELLY, INC.,
           Defendant-Appellee/
           Cross-Appellant,
  and
  LISA FEINBLOOM and DAVID FEINBLOOM,
             Defendants.
  _________________________________________

       On order of the Chief Justice, the motion for adjournment of the oral
  argument to a later date is considered and it is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                  _________________________________________
                                                                              Clerk